Citation Nr: 0809785	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  03-34 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurocardiogenic 
presyncope disorder.


REPRESENTATION

Appellant represented by:	David Glasser, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran serviced on active duty from January 1969 to May 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  

This appeal has previously been before the Board on two 
occasions.  In March 2006, the Board remanded the appeal in 
order that a personl hearing could be scheduled.  The veteran 
testified before the Board in February 2007.  The Board notes 
that the veteran had previously testified before a Decision 
Review Officer (DRO) in March 2004.  Copies of the 
transcripts of these hearings have been associated with the 
claims file.

The veteran's appeal was next before the Board in April 2007.  
At that time, the Board remanded the appeal in order that VA 
could seek to obtain certain additional private treatment 
records and to afford the veteran with a VA examination.  As 
discussed more fully below, the Board finds that VA has 
substantially complied with the directives contained in the 
April 2007 Board remand, and the claim is ripe for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The veteran was last issued a supplemental statement of the 
case in December 2007.  In a February 2008 letter, the 
veteran's attorney requested a 30 day "enlargement of time" 
to respond to the supplemental statement of the case - 
listing such date as on or before March 6, 2008.  See 
38 C.F.R. §§ 20.302, 20.303.  The attorney did not submit a 
response by March 6, 2008.  In the December 2007 supplemental 
statement of the case, the RO only noted the attorney's 
previous request for an extension of time and the veteran's 
failure to respond to a request to fully complete 
Authorization and Consent to Release Information Forms, and 
did not consider any additional evidence.  The Board notes 
that the attorney had submitted a letter in response to a 
September 2007 supplemental statement of the case.  The Board 
continues with adjudication of the appeal.

As noted in the April 2007 Board remand, the claim currently 
on appeal is somewhat related to a claim of entitlement to 
service connection for migraine headaches, which was 
originally denied in a September 1969 rating decision.  In a 
September 2004 rating decision, the RO reopened this claim 
but continued the denial of service connection for migraine 
headaches.  The veteran did not appeal this decision.  
Therefore, the issue of entitlement to service connection for 
migraine headaches is not currently before the Board for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent evidence of record indicates that a 
neurocardiogenic presyncope disorder is not attributable to 
service.


CONCLUSION OF LAW

A neurocardiogenic presyncope disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

During the pendency of this appeal, the veteran has been 
issued multiple VCAA notification letters, including letters 
issued in November 2005, March 2006, and May 2006.  These 
notices fulfilled the provisions of 38 U.S.C.A. § 5103(a).  
The  letters notified the veteran of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The November 2005 
notification letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
March 2006 letter provided additional notice of the five 
elements of a service-connection claim as is required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letters noted above were issued after the March 2002 rating 
decision on appeal.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
September 2007 and December 2007 supplemental statements of 
the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and re-adjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statements of 
the case complied with the applicable due process and 
notification requirements for a decision, they constitutes 
readjudication decisions.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including an August 2007 VA opinion obtained 
upon remand.  The Board is aware that the April 2007 Board 
remand directed that the veteran be provided a VA 
examination.  The veteran, however, is presently 
incarcerated.  Although the exact letter of the directive 
contained in the April 2007 Board remand has not been 
followed, after review of the August 2007 VA opinion report, 
the Board finds that it provides competent, non-speculative 
evidence regarding whether the veteran has a neurocardiogenic 
presyncope disorder attributable to service.  The Board finds 
that the contents of the August 2007 VA opinion report 
substantially satisfy the directive contained in the April 
2007 Board remand.  Thus, there is no duty to provide an 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

The Board also notes the April 2007 remand requested that all 
current treatment records from the veteran's private 
physician, Dr. GJD, and the cardiologist who diagnosed 
neurocardiogenic presyncope, be obtained.  Upon remand, the 
veteran did not respond to the RO's request for the veteran 
to submit Authorization and Consent to Release Information to 
the Department of Veterans Affairs, VA Form 21-4142 with 
complete addresses.  In this regard, the Board highlights 
that the duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  See also Hyson v. Brown, 5 Vet. 
App. 262 (1993) (while the VA does have a duty to assist the 
appellant in the development of a claim, that duty is not 
limitless).  The Board finds that there is no additional duty 
to obtain these records.  See 38 C.F.R. § 3.159.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 C.F.R. § 3.306(a).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  See 38 C.F.R. § 3.306(b).

Service connection may also be granted when a disability is 
secondary to a service-connected disability.  Under 38 C.F.R. 
§ 3.310, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury and secondary service connection 
may be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  A recent amendment to 38 
C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 
71 Fed. Reg. 52744 (2006).  The amendment essentially 
codifies Allen by adding language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has a presyncope disorder that 
is somehow etiology related to service.  Service medical 
records document the veteran's treatment for migraine 
headaches.  After approximately four months of service, the 
veteran was discharged from service due to this disability.  

In the same month as discharge from service, the veteran 
filed for service connection for migraine headaches.  In a 
September 1969 rating decision, the RO denied service 
connection, finding that the evidence showed that the 
veteran's migraine headaches existed prior to service and 
that there was no evidence of aggravation during service.  
The veteran did not appeal this decision, and it became 
final.  See 38 U.S.C.A. § 7105.  Based upon a request to 
reopen, the RO issued a September 2004 rating decision that 
reopened the claim for service connection for migraine 
headaches, but again denied the claim upon the merits.  The 
veteran did not appeal this rating decision, and it became 
final.  See 38 U.S.C.A. § 7105.  

The Board finds that the veteran's contention, in essence, is 
that he developed a neurocardiogenic presyncope disorder 
during service that had separate symptomatology from the 
migraine headaches.  Thus, although the neurocardiogenic 
presyncope disorder may be related to the migraine headache 
disorder, he has contended that this separate disability 
began during service.  No service medical records, however, 
contain a diagnosis of neurocardiogenic presyncope disorder.  
Although some of the records below indicate that diagnosis 
was a syncope disorder, the veteran has asserted that he has 
a presyncope, and not a syncope, disorder.

The record indicates that the veteran was involved in a motor 
vehicle accident in 2001.  The record contains a private 
treatment record dated in August 2001 that is entitled "Tilt 
Table Evaluation."  The clinician indicated that the veteran 
had episodes of neurocardiogenic syncope.

The record also contains a January 2005 letter from a private 
medical doctor.  He notes that the veteran has been under his 
care for several years and had a history of near loss of 
consciousness.  The veteran had informed the medical doctor 
that he had been experiencing these problems for more than 30 
years, which have been associated with migraine headaches.  
The medical doctor noted that there was a well-established 
relationship between migraines and syncope, in fact, any 
significant pain could cause dizziness and loss of 
consciousness.  The veteran has also submitted numerous 
treatise materials that he contends support his contentions.  

The record now includes an August 2007 VA opinion.  The 
clinician noted review of the claims file.  The clinician 
completing this opinion noted that the opinion was easily 
rendered based on review of the objective medical data and 
medical literature.  The clinician found that the veteran's 
neurocardiogenic presyncope/syncope disorder was not caused 
by the veteran's brief period of active duty service, noting 
that the service medical records were silent for 
neurocardiogenic syncope.  She also noted that there was no 
objective data to support a claim that the veteran's migraine 
headaches were aggravated by active duty service.

Analysis

The Board finds that the veteran does not have a 
neurocardiogenic presyncope disorder attributable to service.  
As service connection is not in effect for migraine headaches 
or any other disability, service connection cannot be granted 
on a secondary basis.  See 38 C.F.R. § 3.310.  Further, as 
there is no competent evidence that neurocardiogenic 
presyncope disorder was diagnosed prior to service or during 
service, it is not required to consider whether the 
disability was aggravated during service.  See 38 C.F.R. 
§ 3.306.  Therefore, the question remaining before the Board 
is whether the veteran has a neurocardiogenic presyncope 
disorder that is directly related to service.

The record indicates that the veteran is currently diagnosed 
as having the disability.  Although the January 2005 letter 
from a private medical doctor notes that the veteran reported 
that he had symptoms for more than 30 years, this places the 
beginning of symptoms as beginning only prior to 1975, more 
than 5 years after service.  In the August 2007 VA opinion, 
after review of the evidence of record, the medical doctor 
completing the opinion found that the disability was not 
related to service.  Although the veteran has submitted 
medical treatise evidence, this evidence is not accompanied 
by medical evidence that relates the findings in the treatise 
materials to the veteran's particular case.  Therefore, the 
Board finds that these treatise materials do not contain the 
specificity to constitute competent evidence of the claimed 
medical nexus.  See Sacks v. West, 11 Vet. App. 314 (1998); 
see also Wallin v. West, 11 Vet. App. 509 (1998).

Although the Board has considered the veteran's lay 
statements, the Board first notes that he has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  To 
the extent that the veteran's testimony constitutes an 
assertion of continuity of symptomatology, the probative 
value of this evidence is outweighed by the absence of 
contemporary medical evidence that the veteran was diagnosed 
as having presyncope until August 2001, more than 32 years 
after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for a neurocardiogenic 
presyncope disorder must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Entitlement to service connection for a neurocardiogenic 
presyncope disorder is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


